355 F.2d 206
Paul C. HARSHMAN, Appellant in No. 15352, Glenn R. Jacobs,Appellant in No. 15353, Beryl D. Ward, Appellantin No. 15354,v.WELL SERVICE, INCORPORATED.
Nos. 15352-15354.
United States Court of Appeals Third Circuit.
Argued Dec. 6, 1965.Decided Dec. 17, 1965.

Appeals from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Charles R. Volk, Pittsburgh, Pa., James Hook, Waynesburg, Pa.  (Thorp, Reed & Armstrong, Pittsburgh, Pa., on the brief), for appellants.
Paul N. Bowles, Charleston, W. Va.  (Stone, Mauzy, Bowles & Kauffelt, Charleston, W. Va., Fred C. Houston, Jr., Houston, Houston & Donnelly, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, Chief Judge, and MARIS and FORMAN, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error.  The Order of the District Court will be affirmed for the reasons so well stated in the opinion of Judge Marsh, 248 F.Supp. 953.